            Case 1:21-cv-00596-ER Document 17 Filed 03/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEHMET EMIN TATAS,
                                  Plaintiff,

                       – against –
                                                                                ORDER
ALI BABA’S TERRACE, INC., and ALI RIZA                                      21 Civ. 596 (ER)
DOGAN,


                                  Defendants.



Ramos, D.J.:

         On December 11, 2020, Plaintiff filed the instant case in New York state court, alleging

that Defendant Dogan violated his rights under 42 U.S.C. § 1983 by filing certain counterclaims

against him in other litigation pending before this Court. See Doc. 1-1. 1 Defendants removed

this case on January 22, 2021. Doc. 1.

        On February 1, 2021, Defendants were granted leave to move to dismiss Tatas’

complaint. See Doc. 7 (setting a March 1 deadline to move to dismiss this complaint). On

February 9, 2021, Defendants separately sought a pre-motion conference to discuss their intent to

move for sanctions against Plaintiff pursuant to Fed. R. Civ. P. 11 should Plaintiff not withdraw

this action. Doc. 8. Regarding both anticipated motions, Defendants have argued that § 1983

cases can only be brought against state actors. In response, Plaintiff requested leave to amend

his Complaint to withdraw the § 1983 claim and instead bring an action solely alleging

defamation. Doc. 13. On February 22, 2021 the Court stated that it would grant Tatas’ request



1
 These counterclaims were brought in a related case, No. 19-cv-10595. Dogan’s motion to voluntarily withdraw the
counterclaims in the related case was granted on November 11, 2020. See No. 19-cv-10595, Doc. 62.
            Case 1:21-cv-00596-ER Document 17 Filed 03/01/21 Page 2 of 3




to withdraw his § 1983 claim, but advised that it would have no subject matter jurisdiction over

any remaining state law claims. Doc. 14. 2 The Court thus instructed him to either voluntarily

dismiss this case in its entirety (without prejudice to file a defamation case in state court), or

show cause as to why amending his complaint to assert a defamation claim would not be futile.

Id.

         In response, Plaintiff has asked to voluntarily dismiss this action, without prejudice to file

a defamation case in state court. Doc. 16. Defendants have also submitted a letter that both

urges the Court to retain jurisdiction over any defamation claim that may be alleged, while also

explaining that any such claim would be futile. Doc. 15. Defendants argue that the allegedly

defamatory statements were (1) asserted in the course of a judicial proceeding and are thus are

likely protected by absolute privilege under New York state law, and (2) are barred by the one-

year statute of limitations for bringing these claims. Id. at 3 (citing Front, Inc. v. Khalil, 24

N.Y.3d 713, 718 (2015), and Shamley v. ITT Corp., 869 F.2d 167, 172 (2d Cir. 1989)).

         The Court agrees with Defendants that any future defamation claim would likely be

futile, as Plaintiff has not shown any reason why such a claim would not be both time-barred and

barred by absolute privilege. However, because there is currently no such claim properly before

it, the Court is unable to take additional action regarding any such claim. 3




2
 The Court also stated that it did not understand Plaintiff’s complaint in this case to have raised a defamation claim,
but rather only a § 1983 claim.
3
 For this reason, Tatas’ request to file a motion to remand this case to state court is also improper and is hereby
DENIED.



                                                           2
            Case 1:21-cv-00596-ER Document 17 Filed 03/01/21 Page 3 of 3




         Plaintiff’s motion to voluntarily dismiss this action in GRANTED. This dismissal will be

with prejudice. 4 The Clerk of Court is respectfully directed to close this case. The case

conference scheduled for March 4, 2021 is hereby canceled.



IT IS SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                                                              Edgardo Ramos, U.S.D.J.




4
  This dismissal does not prohibit Tatas from bringing a defamation action in state court. The Court does, however,
take this opportunity to observe that such a claim is almost certain to be time-barred and barred by absolute
privilege, for the reasons explained in Defendants’ February 25, 2021 letter. See Doc. 15.


                                                         3
